FILED
                             NOT FOR PUBLICATION                            SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LLOYD GEORGE SINCLAIR, a.k.a. Paul               No. 11-16365
Grant, a.k.a. Humphrey,
                                                 D.C. Nos.    2:09-cv-02034-JAT
               Plaintiff - Appellant,                         2:01-cr-00486-JAT

  v.
                                                 MEMORANDUM *
UNITED STATES OF AMERICA,

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Federal prisoner Lloyd George Sinclair appeals pro se from the district

court’s orders denying his motion under 28 U.S.C. § 2255. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Sinclair contends that he received ineffective assistance of counsel because

his counsel failed to object, move for a mistrial, or appeal, on Confrontation Clause

grounds to the admission of out-of-court statements by a co-conspirator. The

district court did not clearly err in determining that Sinclair’s counsel had raised

the issue. Sinclair has not shown that his attorneys’ performance was deficient or

that, but for counsel’s alleged errors, the result of his proceedings would have been

different. See Strickland v. Washington, 466 U.S. 668, 687 (1984); United States

v. Allen, 425 F.3d 1231, 1235 (9th Cir. 2005) (admission of a co-conspirator’s

statements does not violate the Confrontation Clause).

      Sinclair also contends that he received ineffective assistance of counsel

because his counsel either failed to advise him or misadvised him of his right to

testify at trial. Sinclair has not shown that it is reasonably probable that there

would have been a more favorable result in the absence of counsel’s alleged

failings. See Strickland, 466 U.S. at 687. Moreover, Sinclair’s conclusory

statements do not entitle him to an evidentiary hearing. See United States v.

Johnson, 988 F.2d 941, 945 (9th Cir. 1993).

      AFFIRMED.




                                            2                                        11-16365